                       4:21-cv-04062-SLD-JEH # 1         Page 1 of 8
                                                                                                E-FILED
                                                    Thursday, 08 April, 2021 05:44:42 PM
                                                           Clerk, U.S. District Court, ILCD
                     THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                           ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       No: 21-cv-4062
                                                 )
$44,000.00 IN U.S. CURRENCY,                     )
                                                 )
       Defendant.                                )

                         VERIFIED COMPLAINT FOR FORFEITURE

       NOW COMES the Plaintiff, the United States of America, by Richard Kim,

Assistant United States Attorney, and respectfully states as follows:

                                   Nature of the Action

       1.     This is an action in rem to enforce the provisions of 21 U.S.C. § 881(a)(6) for

the forfeiture of $44,000.00 in U.S. currency, which constitutes (1) moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act (21

U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act; or (4) property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956 (money laundering), and are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).




                                             1
                        4:21-cv-04062-SLD-JEH # 1          Page 2 of 8


                                  The Defendants In Rem

       2.      The defendant is $44,000.00 in U.S. currency.

       3.      The defendant is currently in the custody of the United States.

                                  Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. §

1355(a).

       5.      Pursuant to 28 U.S.C. § 1355(b)(1)(A), this Court has in rem jurisdiction over

the defendant and venue is proper in this district because the facts which give rise to this

forfeiture occurred in Knox County, Illinois.

                                    Basis for Forfeiture

       6.      The defendant is subject to forfeiture pursuant 21 U.S.C. § 881(a)(6) because

it constitutes (1) moneys, negotiable instruments, securities, or other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation

of the Controlled Substances Act (21 U.S.C. § 801, et seq.); (2) proceeds traceable to such

an exchange; (3) moneys, negotiable instruments, and securities used or intended to be

used to facilitate a violation of the Controlled Substances Act; or (4) property involved in

a transaction or attempted transaction in violation of 18 U.S.C. § 1956 (money

laundering).




                                              2
                      4:21-cv-04062-SLD-JEH # 1        Page 3 of 8


                                            Facts

      7.     On June 4, 2018, law enforcement responded to The UPS Store in

Galesburg, Illinois, in reference to a suspicious package. The UPS Store employee

identified Tearyll Shunick (Shunick) as the individual who came into the store to ship a

small box (measuring 8” x 8” x 8”) to California via next day delivery for $113.00. The

box listed Shunick as the sender and the recipient as Chad Arie in Santa Clarita,

California. Shunick told The UPS Store employee that the box contained a shirt and

filled out the shipping order form indicating that it was clothing inside the box. Once

Shunick paid the $113.00 to send the box, he left The UPS Store.

      8.     Due to the strong odor of cannabis coming from Shunick’s person and that

Shunick was willing to pay $113.00 to ship a shirt, The UPS Store employee opened the

package and found several money orders totaling $14,500.00, which were obtained from

three different business and were left blank with no purchaser or payee listed, and

$7,020.00 in U.S. currency that was vacuum sealed (in denominations of $100’s, $50’s,

$20’s and $10’s). A canine certified and trained in detecting the odor of narcotics made a

positive alert on the $7,020.00 in U.S. currency. Based on training and experience, law

enforcement is aware that drug traffickers will often place money in vacuum sealed

packages to avoid detection by a canine).

      9.     Law enforcement contacted Shunick to discuss the interception of his

package at The UPS Store and to advise that the cash and money orders would be

seized. At the end of their conversation, Shunick was asked for his address so law

                                             3
                       4:21-cv-04062-SLD-JEH # 1          Page 4 of 8


enforcement could send documents to him regarding the seizure. Shunick refused to

provide his address and said he would pick up the documents at a later date but never

did.

       10.    On December 5, 2020, law enforcement encountered a 2020 Mitsubishi

Outlander, which had been stopped in the middle of the intersection for several

minutes. The driver, later identified as Shunick, appeared to be sleeping (his eyes were

closed and his head was leaning to the side) with the vehicle running. As law

enforcement attempted to approach the vehicle and conduct the traffic stop, Shunick’s

vehicle began to slowly roll through the intersection and continued southbound until it

came to a stop on the curb/sidewalk at the entrance of the Hy-Vee grocery store.

       11.    Shunick was stumbling and staggering as he exited and walked to the rear

of his vehicle. Shunick returned to the driver’s side after seeing the officer’s patrol car.

When Shunick was approached, law enforcement noticed a strong smell of alcohol on

Shunick’s person and a strong smell of cannabis coming from inside the vehicle.

Shunick’s was also disoriented, drowsy, did not understand commands, and had

trouble keeping his balance and walking straight. Shunick refused to participate in a

field sobriety test and was arrested. Shunick was transported to the Galesburg Police

Department for DUI processing and was read his Miranda Warning at the police

station.

       12.    Law enforcement searched Shunick’s person and located a small amount

of cash and 3.5 grams of cannabis flower from his front pants pocket, which field tested

                                              4
                       4:21-cv-04062-SLD-JEH # 1            Page 5 of 8


positive. In the Mitsubishi, law enforcement discovered, a rental agreement from

Enterprise in the name of Stephanie Mislich, an iPhone 11 Pro, and a military style book

bag containing nine packages of cannabis seeds and 23 stacks of cash, which totaled

$44,000.00, and in the following denominations:

              a.     20 stacks of $20.00 bills, which were primarily rubber banded into
                     $1,000.00 and $2,000.00 bundles ($31,000.00);

              b.     1 stack of $20.00 bills ($500.00);

              c.     1 stack of $100.00 bills ($9,600.00); and

              d.     1 stack of $50.00 bills ($2,900.00).

       13.    Based on training and experience, law enforcement is aware that the $20

denomination is the most common bill used by drug traffickers to purchase narcotics.

Shunick is well known to law enforcement in the Galesburg, Illinois, area as a drug

trafficker based on his past criminal activities, arrests and a prior drug conviction.

       14.    Shunick was charged with driving on a suspected license, driving under

the influence (DUI), resisting a police officer, and unlawful possession of cannabis.

While Shunick was being processed for his arrest on the charges, he became belligerent

and requested to use the bathroom. The officer explained to Shunick that he had to

complete the DUI processing first before taking him to the bathroom (the officer had

been told that Shunick on a previous arrest had attempted to hide contraband inside his

private area). Shunick became aggressive, irate, non-cooperative, threatening to officers




                                              5
                       4:21-cv-04062-SLD-JEH # 1            Page 6 of 8


and their children, pulled down his pants to expose his private parts, and rammed

himself into the holding cell door.

       15.    When questioned about his employment, Shunick said that he did not

have a job. Shunick advised that the cash totaling $2,780.00 in his wallet was his (in

denominations of 7 - $100’s; 15 - $50’s and , 29 - $20’s), but denied ownership of the

iPhone 11 Pro. When asked if the book bag containing $44,000.00 in cash was his, law

enforcement noticed that Shunick seemed surprised to learn there was cash in it, and

responded that the money and book bag belonged to his “girl” and she had a job.

Shunick advised multiple times the $44,000.00 was not his, and when asked for his

girlfriend’s name, he refused to answer.

       16.    Shunick’s criminal history revealed 19 arrests, including but not limited to

assault, obstruction, property damage, weapons offenses and dangerous drugs. Shunick

has convictions for possession of controlled substance, aggravated battery to a peace

officer, resisting a peace officer, and reckless driving.

       17.    Based on the detailed facts above, which support a reasonable belief that

the government will be able to meet its burden of proof at trial, the defendant is subject

to forfeiture pursuant 21 U.S.C. § 881(a)(6) because it constitutes (1) moneys, negotiable

instruments, securities, or other things of value furnished or intended to be furnished in

exchange for a controlled substance in violation of the Controlled Substances Act (21

U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; (3) moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the

                                              6
                       4:21-cv-04062-SLD-JEH # 1          Page 7 of 8


Controlled Substances Act; or (4) property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956 (money laundering), and are subject to

forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

       WHEREFORE, the United States of America prays that this Court enter an order

forfeiting the defendant to the United States of America for disposition according to law,

for the issuance of a warrant in rem, for costs of suit, and for such other relief as the Court

may deem necessary.

                                                   Respectfully submitted,

                                                   DOUGLAS J. QUIVEY
                                                   ACTING UNITED STATES ATTORNEY

                                           By:     s/Richard Kim
                                                   Richard Kim, IL Bar No. 6226879
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   318 South Sixth Street
                                                   Springfield, IL 62701
                                                   Telephone: 217-492-4450
                                                   Email: richard.kim@usdoj.gov




                                              7
                      4:21-cv-04062-SLD-JEH # 1         Page 8 of 8


                                    VERIFICATION

             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct based on information and belief.

             Executed on this 7th day of April, 2021.

                                                s/Lane Mings

                                                Task Force Officer Lane Mings




                                            8
